DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 21, 24, 26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Härtel et al. (US 4846917) (“Härtel”).
With respect to claim 15, Härtel discloses a vulcanized inflatable product (abstr.), comprising an impervious shell which forms walls of at least one inflatable chamber and which is provided with a valve (col. 2, lines 16-24, 37-51, col. 3, lines 4-7, Fig.1), wherein a spacing fabric is arranged inside the inflatable chamber, the spacing fabric – element 1 - comprising a first fabric layer and a second fabric layer – elements  2 and 3 
Regarding claim 16, Härtel teaches the product of claim 15, wherein the outer shell of the inflatable chamber comprises a carrying fabric – elements 5 and 6 are formed of fabric coated on both sides with rubber – the carrying fabric and the fabric layers of the spacing fabric being embedded in a mutually adjacent arrangement within a common layer of a vulcanized rubber mixture – elements 5 and 6 coated with rubber are applied to elements 1 and 2 in unvulcanized state, and then upon vacuum formed within the impervious shell the coated layers “flow and diffuse into one another fully” (col. 3, lines 57-68, col. 4, lines 9-28).
As to claim 17, Härtel teaches the product of claim 15, wherein the spacing fabric has a circumference – implied - and the outer shell of the inflatable chamber comprises a first portion and a second portion, which extend beyond the spacing fabric along the 
With respect to claim 18, Härtel teaches the product of claim 16, wherein the carrying fabric is provided with a coating to its outer side, the coating composed of a vulcanized rubber mixture (col. 2, lines 57-60, 68; col. 3, lines 1-4, 26-28).
Regarding claim 19, Härtel teaches the product of claim18, wherein the carrying fabric of the outer shell is a polyester fabric or a polyamide fabric (col. 3, lines 41-43).
As to claim 21, Härtel teaches the product of claim 17, wherein the common circumferential joint, which is formed between the first portion and the second portion is covered by an internal connecting ribbon – element 7 – which is arranged inside the inflatable chamber and secured to the outer shell by a vulcanized rubber mixture (col. 2, lines 65-67, col. 3, lines 33-40, Fig. 2).
With respect to claim 24, Härtel teaches the product of claim 15, wherein the fabric layers of the spacing fabric are secured to the walls of the inflatable chamber in an area-wide manner (Figs. 1 and 2).
Regarding claim 26, Härtel teaches the product of claim 15, wherein the inflatable chamber comprises a space without the spacing fabric – there are two spaces without the spacing fabric at the ends of the inflatable chamber (Figs. 1 and 2).
As to claim 28, Härtel teaches the product of claim 15, wherein the first fabric layer and the second fabric layer are mutually tied up by auxiliary treads – elements 4 - .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Härtel in view of Nishino (US 5659908).
Härtel discloses the product of claim 15 but is silent with respect to at least one fabric partition as recited in the claim.  Nishino discloses an inflatable product comprising partitions which are joined with the outer shells of the product to provide for a comfortable sleep of a user of the product (abstr., col.3, lines 48-48, 5, lines 51-63, Figs. 1, 2, 8, 9).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the inflatable chamber of Härtel a plurality of fabric partitions as disclosed in Nishino, as the outer shell of Härtel comprises fabric, as discussed above, to provide for a comfortable sleep of a user, as the product of Härtel can be used as a mattress (col. 2, lines 46-47).  It would have been obvious to one of ordinary skill in the art that the fabric partitions would be joined .
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Härtel in view of Veiga et al. (US6458724 B1) (“Veiga”).
With respect to claim 22, Härtel discloses the product of claim 17 but is silent with respect to the product comprising a set of least two inflatable chambers as recited in the claim.  Veiga discloses an inflatable product comprising more than two inflatable chambers, the circumferential areas of the outer shells of the individual chambers being partially interconnected by means of silicone rubber elastomer among others (abstr., col. 4, lines 50-60, col. 7, lines 10-25, col. 8, lines 62-67, col. 9, lines 1-5, Figs. 7 and 9).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include at least two inflatable chambers in the product of claim 17, the circumferential areas of the individual chambers being partially interconnected by the vulcanized rubber mixture of the common circumferential joint as discussed with respect to claim 17, when the product having multiple inflatable chambers is required (Veiga, abstr., col. 8, lines 62-66).
Regarding claim 23, Härtel and Veiga teach the product of claim 22.  Since Veiga teaches the joints formed between the adjoining inflatable chambers are incorporated in an interconnected are of the adjoining inflatable chambers (Figs. 7 and 9), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the product of Härtel and Veiga the joint formed between the first portion and the second portion of a first of the inflatable chambers of Härtel and the joint formed between the first portion and the second portion of a second of the ,

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Härtel in view of McCrory (US 4462331) and Fowler (US 4451994).
With respect to claim 25, Härtel discloses the product of claim 15.  Härtel discloses an inner coating of a rubber mixture on the outer shell (col. 2, lines 57-60), and the first fabric layer of the spacing fabric provided at its outer side with a paint of a rubber mixture – that limitation is satisfied as part of the inner coating of the rubber mixture applied on the outer shell is disposed on the fabric layer of the spacing fabric (col. 2, lines 67-68, col. 3, lines 1-7, 19-22).  Härtel is silent with respect to a coating of a rubber mixture on the paint of the rubber mixture on the first fabric layer of the spacing fabric.  McCrory discloses an inflatable product wherein a coating of a rubber mixture is provided on the first fabric layer of the spacing fabric that acts as an adhesive for uniting the fabric layer to the outer layer (col. 2, lines 43-51, Fig.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a coating of a rubber mixture as disclosed in McCrory onto the paint of a rubber mixture of Härtel so that the coating would act as an adhesive when combining all the layers, Härtel disclosing that a layer of an adhesion promoter is applied between the contacting surfaces of the layers (col. 2, line 68, col. 3, lines 1-4).  
The references are silent with respect to a separator as disclosed in the claim.
Fowler discloses an air-filled product, wherein separators – ribs 19 – arranged between the layers that face each other to prevent the layers from being mutually joined in an .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Härtel in view of Lin et al. (US 2007/0283499 A1) (“Lin”).
With respect to claim 27, Härtel teaches the product of claim 26, but is silent with respect to the separator as recited in the claim.  Lin discloses an inflatable product (abstr.), comprising separators – elements 3 – that help to provide the product with a flat and even surface (0053).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the outer shell of the product of Härtel with a separator on the inner side of the shell where no spacing fabric is present to provide the product with a flat and even surface.  The recitation “for preventing opposing inner walls of the shell from being mutually joined” has been interpreted as a recitation of intended use.  Since the references disclose all the elements of the product, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the product according to the references is capable to perform as intended.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783